 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    MARK MAYES,                                      NO. 2:18-cv-00696-RSM

 9                          Plaintiffs,
                                                       STIPULATED MOTION AND ORDER
10           vs.                                       TO CONTINUE TRIAL DATE AND
11                                                     RELATED DATES
      ALEXANDER OHASHI and ACE
12    PARKING,

13                          Defendants.
14

15          COMES NOW Defendants Alexander Ohashi and Ace Parking, by and through their

16   counsel, Betts Patterson & Mines, P.S., and Plaintiff Mark Mayes appearing pro se, move the

17   Court to continue the trial date and establish a scheduling order commensurate with the new trial

18   date. The parties’ motion is based on the following: 1) Counsel for Defendants is not available

19   for trial on July 13, 2020; 2) Counsel for Defendants will be on vacation the week of July 13,

20   2020; 3) the Parties have conferred and stipulate to a new trial date of September 21, 2020.

21   ///

22   ///

23   ///

24           RESPECTFULLY SUBMITTED this 16th day of May, 2019.

25

                                                                         Betts
                                                                         Patterson
      STIPULATED MOTION AND ORDER TO                                     Mines
      CONTINUE TRIAL DATE AND RELATED                 -1-                One Convention Place
                                                                         Suite 1400
      DATES                                                              701 Pike Street
       2:18-cv-00969-RSM                                                 Seattle, Washington 98101-3927
                                                                         (206) 292-9988
 1
                                       BETTS, PATTERSON & MINES, P.S.
 2
                                       By /s/ Diane H. Cornell
 3
                                         Laura E. Kruse, WSBA # 32947
 4                                       Diane H. Cornell, WSBA # 19866
                                         Email: lkruse@bpmlaw.com
 5                                                dcornell@bpmlaw.com
                                         One Convention Place, Suite 1400
 6                                       701 Pike Street
 7                                       Seattle, WA 98101
                                         Attorneys for Defendants
 8

 9                                     PRO SE PLAINTIFF

10                                     By /s/ Mark Mayes
                                       Mark Mayes
11                                     3405 N.E. 84th Street
                                       Seattle, WA 98115
12                                     Email: mmayes313@live.com
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                           Betts
                                                           Patterson
     STIPULATED MOTION AND ORDER TO                        Mines
     CONTINUE TRIAL DATE AND RELATED      -2-              One Convention Place
                                                           Suite 1400
     DATES                                                 701 Pike Street
     2:18-cv-00969-RSM                                     Seattle, Washington 98101-3927
                                                           (206) 292-9988
 1                                               ORDER

 2          The Court, having reviewed the foregoing stipulation, and good cause appearing thereon,

 3   hereby Orders that the trial shall be continued to September 21, 2020, and the Clerk shall issue a

 4   new scheduling order commensurate with the new trial date.

 5

 6          DATED this 22nd day of May 2019.

 7

 8
                                                  A
                                                  RICARDO S. MARTINEZ
 9                                                CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14   Presented by:
15   BETTS, PATTERSON & MINES, P.S.
16
     By /s/ Diane H. Cornell
17     Laura E. Kruse, WSBA # 32947
       Diane H. Cornell, WSBA # 19866
18     Attorneys for Defendants
19

20   PRO SE PLAINTIFF

21   By /s/ Mark Mayes
       Mark Mayes
22     3405 N.E. 84th Street
       Seattle, WA 98115
23     Email: mmayes313@live.com
24

25

                                                                          Betts
                                                                          Patterson
      STIPULATED MOTION AND ORDER TO                                      Mines
      CONTINUE TRIAL DATE AND RELATED                  -3-                One Convention Place
                                                                          Suite 1400
      DATES                                                               701 Pike Street
       2:18-cv-00969-RSM                                                  Seattle, Washington 98101-3927
                                                                          (206) 292-9988
